Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on “12/13/2021” has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on “08/12/2021” and “12/13/2021” were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
To summarize applicant has amended the independent claims such that the various adjustments/overlays/inputs are all conducted prior to an initial movement. 
Claims 22-24 have been added. They all recite an indication that the path adjustment have been finalized prior to movement beginning.
Claims which recited “without the vehicle moving relative to the point of interest” have had the element removed
Response to Arguments
To summarize applicant’s arguments, applicant argues that the cited prior art of US20200001790, Ling et al; doesn’t teach the various overlays/adjustments prior to beginning of movement during the backup process; instead only teaching the various functions occurring during the backing up process. Thus the amendment reciting that the various inputs/adjustments all occur prior to the beginning of the movement during the backup process is not taught/rendered obvious by Ling et al. Additionally the applicant’s amendment clarifying/demanding that it is the user intended path being adjusted has lead to a new grounds of rejection (Ling et al is still used but instead as a teaching reference)
Applicant’s arguments with respect to claim(s) 1, 7, and 13 (and their respective dependent claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While Ling et al does contain some teachings the suggest the path determination/overlay is done prior to beginning of movement; these teachings aren’t disclosed particularly strongly/clearly enough to know which portions of the path determination are done/can be done prior to movement of the vehicle. Ling et al teaches/suggest this path determination prior to movement figure 10, steps 164 and 166. Step 164 is the path determination which is then followed by step 166 performance of the operation (i.e. movement)

    PNG
    media_image1.png
    657
    500
    media_image1.png
    Greyscale

	However there are no explicitly clear teachings for the contents of step 164 and if contains the steps of shows the various displays/accepting the inputs necessary to anticipate and/or render obvious the amended independent claims. (I.e. while it could be argued that the various functions are/could preformed prior to the initial movement, such an arguments would be based more on inferences/reasoning drawn out from the text than explicit wording of the text, as such it would be rather weak/tenuous rejection.)

Claim Interpretation
As a note/suggestion to the applicant concerning the amendments to the independent claims that the final elements of the claims occur “prior to initial movement of the vehicle towards the point of interest”. While there isn’t explicit language in the claims demanding a specific ordering of the steps (i.e. the steps don’t necessarily have to be ordered as listed in the claim), the structure of listing steps tends to imply such an order by default. Reordering of the claim elements such as the “prior to initial movement” steps are listed before “determining” (of current position/subsequent position/path adjustment) steps would help make clear when such actions are occurring in the method. The current ordering of elements makes it seem as if the “determining” steps also occur before the initial movement, which based on that interpretation would lead to possible issues of new matter/lack of enablement concerning the wheel encoder(s)/error determination which is taught in the context of while the vehicle is backing up along the route. The possible new matter issues in that the “determining steps” are taught in the context of the vehicle moving along the path (i.e. “prior to initial movement” isn’t true and wouldn’t be supported by the original specification), and/or enablement issues in that wheel encoders require movement of the wheels to work as such if the vehicle isn’t moving (i.e. prior to initial movement) then there is no data being produced by the encoders/thus it is unclear how/what function the encoders are fulfilling in the determining of the current position.
	In short a reading of the specification could lead to an invention different from/not taught by the specification given the current arrangement on elements/steps in the independent claim. While no explicit ordering of the steps is given in the claim language, such ordering is a natural tendency/interpretation when reading a list of steps. Reordering the claim elements such that the “transmitting” and “sending” of the elements prior to the movement of the vehicle a listed before the “determining” and “transmitting” of the vehicle position/estimation and path adjustment elements would help prevent such an interpretation.
	These possible new matter/enablement rejections aren’t being made as it requires a more limited interpretation of the claims that, while not excluded by the claim language, isn’t demanded by the claim language (i.e. the current claim language could be interpreted ambiguously); the suggestion to reorder the independent claims is made in that it would help prevent such an interpretation/understanding based on first glance at the claim text.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-11, 19, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al, US 20200001790 A1, “VEHICLE HITCH ASSIST SYSTEM”, in further in view of US 9500497 B2, “System And Method Of Inputting An Intended Backing Path”, Lavoie et al	
	Regarding Claim 1, Ling et al teaches  “ A method of autonomously driving a vehicle in a rearward direction towards a point of interest, the method comprising: receiving, at data processing hardware, one or more images from a camera positioned on a back portion of the vehicle and in communication with the data processing hardware;‘( [0028] “In some examples, the imaging system 36 can include the rear imager 40 alone or can be configured such that the hitch assist system 10 utilizes only the rear imager 40 in a vehicle 12 with the multiple exterior imagers 38, 40, 42, 44. In some instances, the various imagers 38, 40, 42, 44 included in the imaging system 36 can be positioned to generally overlap in their respective fields of view, which in the depicted arrangement of FIG. 5 includes fields of view 46, 48, 50, 52 to correspond with the CMHSL imager 38, the rear imager 40, and the side-view imagers 42 and 44, respectively. In this manner, image data 56 from two or more of the imagers 38, 40, 42, 44 can be combined in an image processing routine 58, or in another dedicated image processor within the imaging system 36, into a single image or image patch 54. In an extension of such examples, the image data 56 can be used to derive stereoscopic image data 56 that can be used to reconstruct a three-dimensional scene of the area or areas within overlapped areas of the various fields of view 46, 48, 50, 52, including any objects (e.g., obstacles or the coupler 16) therein.”);” receiving, at the data processing hardware, a driver planned path from a user interface in communication with the data processing hardware, the driver planned path”( [0044] In some examples, the image processing routine 58 can be specifically programmed or otherwise configured to locate the coupler 16 within the image data 56. In some instances, the image processing routine 58 can identify the coupler 16 within the image data 56 based on stored or otherwise known visual characteristics of the coupler 16 or hitches in general. In some instances, a marker in the form of a sticker or the like may be affixed with trailer 18 in a specified position relative to coupler 16 in a manner similar to that which is described in commonly-assigned U.S. Pat. No. 9,102,271, entitled “TRAILER MONITORING SYSTEM AND METHOD,” the entire disclosure of which is incorporated by reference herein. In such examples, the image processing routine 58 may be programmed with identifying characteristics of the marker for location in the image data 56, as well as the positioning of the coupler 16 relative to such a marker so that a location of the coupler 16 can be determined based on the marker location. Additionally or alternatively, the controller 14 may seek confirmation of the determined the coupler 16, via a prompt on the touchscreen 116 and/or the portable device 122. If the coupler 16 determination is not confirmed, further image processing may be provided, or user-adjustment of the position 134 of the coupler 16 may be facilitated, either using the touchscreen 116 or another input to allow the user to move the depicted position 134 of the coupler 16 on the touchscreen 116, which the controller 14 uses to adjust the determination of the position 134 of the coupler 16 with respect to the vehicle 12 based on the above-described use of the image data 56. Alternatively, the user can visually determine the position 134 of the coupler 16 within an image presented on HMI 114 and can provide a touch input in a manner similar to that, which is described in co-pending, commonly-assigned U.S. patent application Ser. No. 15/583,014, filed May 1, 2017, and entitled “SYSTEM TO AUTOMATE HITCHING A TRAILER,” the entire disclosure of which is incorporated by reference herein. The image processing routine 58 can then correlate the location of the touch input with the coordinate system applied to the image. “ Here discloses that the driver selects/inputs the target in the tough display. The path is determined between the vehicle location and the user selected target.);” comprising a plurality of waypoints;”(When discussing the setting of the path in more detail “[0049]” As illustrated in FIG. 3, the initial positioning of the trailer 18 relative to the vehicle 12 may be such that forward movement of vehicle 12 is needed for the desired vehicle path 20, such as when the trailer 18 is laterally offset to the side of vehicle 12. In this manner, the path 20 may include various segments 136 of forward driving and/or rearward driving of the vehicle 12 separated by inflection points 138 at which the vehicle 12 transitions between forward and rearward movement. In some examples, the path derivation routine 128 can be configured to include a straight backing segment 136 for a defined distance before reaching the point at which the hitch ball 26 is aligned with the position 134 of the coupler 16. The remaining segments 136 can be determined to achieve the lateral and forward/backward movement within the smallest area possible and/or with the lowest number of overall segments 136 or inflection points 138. In the illustrated example of FIG. 3, the path 20 can include two segments 136 that collectively traverse the lateral movement of the vehicle 12, while providing a segment 136 of straight, rearward backing to bring the hitch ball 26 into alignment with the coupler 16, one of which includes forward driving with a maximum steering angle δ.sub.max in the rightward-turning direction and the other including forward driving with a maximum steering angle δ.sub.max in the leftward-turning direction. Subsequently, a single inflection point 138 is included in which the vehicle 12 transitions from forward driving to rearward driving followed by the previously-mentioned straight rearward backing segment 136. It is noted that variations in the depicted path 20 may be used, including a variation with a single forward-driving segment 136 at a rightward steering angle δ less than the maximum steering angle δ.sub.max, followed by an inflection point 138 and a rearward driving segment 136 at a maximum leftward steering angle δ.sub.max with a shorter straight backing segment 136, with still further paths 20 being possible.” Here gives that the path includes multiple points/segments along it, includes inflection points, thus the path consists of multiple waypoints)” transmitting, from the data processing hardware to a drive system in communication with the data processing hardware, one or more commands causing the vehicle to autonomously maneuver along the driver planned path;”(“ [0032] To enable autonomous or semi-autonomous control of the vehicle 12, the controller 14 of the hitch assist system 10 may be further configured to communicate with a variety of vehicle systems. According to some examples, the controller 14 of the hitch assist system 10 may control a power assist steering system 80 of the vehicle 12 to operate the steered road wheels 82 of the vehicle 12 while the vehicle 12 moves toward the trailer 18 along a vehicle backup path 20.”)” determining, at the data processing hardware, a current vehicle position; determining, at the data processing hardware, an estimated subsequent vehicle position based on the driver planned path, the estimated subsequent vehicle position being at a subsequent waypoint along the driver planned path from the current vehicle position;”( [0032] “To enable autonomous or semi-autonomous control of the vehicle 12, the controller 14 of the hitch assist system 10 may be further configured to communicate with a variety of vehicle systems. According to some examples, the controller 14 of the hitch assist system 10 may control a power assist steering system 80 of the vehicle 12 to operate the steered road wheels 82 of the vehicle 12 while the vehicle 12 moves toward the trailer 18 along a vehicle backup path 20.” Here is given that the vehicle is guided along the vehicle backup path, including steering control. From later “[0049]” As illustrated in FIG. 3, the initial positioning of the trailer 18 relative to the vehicle 12 may be such that forward movement of vehicle 12 is needed for the desired vehicle path 20, such as when the trailer 18 is laterally offset to the side of vehicle 12. In this manner, the path 20 may include various segments 136 of forward driving and/or rearward driving of the vehicle 12 separated by inflection points 138 at which the vehicle 12 transitions between forward and rearward movement. In some examples, the path derivation routine 128 can be configured to include a straight backing segment 136 for a defined distance before reaching the point at which the hitch ball 26 is aligned with the position 134 of the coupler 16. The remaining segments 136 can be determined to achieve the lateral and forward/backward movement within the smallest area possible and/or with the lowest number of overall segments 136 or inflection points 138. In the illustrated example of FIG. 3, the path 20 can include two segments 136 that collectively traverse the lateral movement of the vehicle 12, while providing a segment 136 of straight, rearward backing to bring the hitch ball 26 into alignment with the coupler 16, one of which includes forward driving with a maximum steering angle δ.sub.max in the rightward-turning direction and the other including forward driving with a maximum steering angle δ.sub.max in the leftward-turning direction. Subsequently, a single inflection point 138 is included in which the vehicle 12 transitions from forward driving to rearward driving followed by the previously-mentioned straight rearward backing segment 136. It is noted that variations in the depicted path 20 may be used, including a variation with a single forward-driving segment 136 at a rightward steering angle δ less than the maximum steering angle δ.sub.max, followed by an inflection point 138 and a rearward driving segment 136 at a maximum leftward steering angle δ.sub.max with a shorter straight backing segment 136, with still further paths 20 being possible.” Here gives that the path includes multiple points/segments along it, includes inflection points, thus the path consists of multiple waypoints and the vehicle is control from waypoint to waypoint along the path)” determining, at the data processing hardware, a path adjustment from the current vehicle position to the estimated subsequent vehicle position; transmitting, from the data processing hardware to the drive system, instructions causing the vehicle to autonomously maneuver towards the estimated subsequent vehicle position based on the path adjustment of the driver planned path”( [0032] “To enable autonomous or semi-autonomous control of the vehicle 12, the controller 14 of the hitch assist system 10 may be further configured to communicate with a variety of vehicle systems. According to some examples, the controller 14 of the hitch assist system 10 may control a power assist steering system 80 of the vehicle 12 to operate the steered road wheels 82 of the vehicle 12 while the vehicle 12 moves toward the trailer 18 along a vehicle backup path 20.”, Here the steering control is a path adjustment, i.e. the actual path is adjusted (the steering is changed) to align with goal path/user selected path/to get to subsequent waypoints on the path);”
	Ling et al however lacks explicit teaching about the path adjustment/modification occurring prior to the intial movement.
	Lavoie et al teaches a vehicle backing system which includes the setting of a user intended path (Lavoie et al abstract “A path input system is provided. The path input system includes at least one imaging device for generating image data. A GPS device is included for generating satellite image data. A controller generates an aerial view of a vehicle and a trailer based on the image data and the satellite data. A display is included for displaying the aerial view and registering a touch event thereon that inputs an intended path for the vehicle and the trailer.”) and the updating/changing of the path overlay prior to initial the movement of the (Lavoie et al, Column 10, lines 56-64, “According to one implementation shown in FIG. 9, the operator may manipulate the obstructed portion 164 of the intended backing path 152 by dragging the obstructed portion 164 away from the obstacle 160. It is contemplated that the operator may drag any area of the obstructed portion 164 in any direction. While this occurs, the controller 82 may automatically adjust the curvature of the modified intended backing path 166 as needed to ensure allowable hitch angles γ and/or avoid any other potential obstacles.”)
	It would have been obvious to one of ordinary skill in the art to implement the trace and dragging of the intended path on a user display as taught by Lavoie et al, as part of the path creation/selection of Ling et al. The KSR rational being “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way”. (I) Ling et al teaches the base device of a automatic reversing system towards a trailer/point of interest. (II) Lavoie et al teaches a similar device of an automatic reversing system towards point, however it isn’t identical in that it is for a vehicle with attach trailer. (III) Lavoie et al contains the improvement of an intuitive/user friendly way of designating the backing path for the vehicle using an overlay of the path over the terrain. Implementing this trace and dragging to set the backing route wouldn’t change the underlying functions in that it serves the same function in the modification of Ling as it doesn’t in Lavoie et al (i.e. setting/modifying of a backing path), (IV) Ling et al already teaches the necessary physical devices (a user touch screen is taught in [0036] and [0037]) thus the modification would require only coding/software changes thus it would be well within the ability of one of ordinary skill in the art. The resulting modified Ling et al would teach all aspects of claim 1.
(Lavoie et al , column 10, lines 56-64 “According to one implementation shown in FIG. 9, the operator may manipulate the obstructed portion 164 of the intended backing path 152 by dragging the obstructed portion 164 away from the obstacle 160. It is contemplated that the operator may drag any area of the obstructed portion 164 in any direction. While this occurs, the controller 82 may automatically adjust the curvature of the modified intended backing path 166 as needed to ensure allowable hitch angles γ and/or avoid any other potential obstacles.” Here the drag and drop/curvature changing inherently changes the length of the intended path)
	Regarding Claim 4, modified Ling et al teaches  ” The method of claim 1, wherein the command includes instructions to adjust a curvature angle of the overlayed path .”( Lavoie et al , column 10, lines 56-64 “According to one implementation shown in FIG. 9, the operator may manipulate the obstructed portion 164 of the intended backing path 152 by dragging the obstructed portion 164 away from the obstacle 160. It is contemplated that the operator may drag any area of the obstructed portion 164 in any direction. While this occurs, the controller 82 may automatically adjust the curvature of the modified intended backing path 166 as needed to ensure allowable hitch angles γ and/or avoid any other potential obstacles.” Here teaches curvature changing)
	Regarding Claim 5, modified Ling et al teaches   ”  The method of claim 1,  prior to initial movement of the vehicle, wherein the command includes instructions to adjust an angle of an end portion of the path relative to the point of interest,”( Lavoie et al , column 10, lines 56-64 “According to one implementation shown in FIG. 9, the operator may manipulate the obstructed portion 164 of the intended backing path 152 by dragging the obstructed portion 164 away from the obstacle 160. It is contemplated that the operator may drag any area of the obstructed portion 164 in any direction. While this occurs, the controller 82 may automatically adjust the curvature of the modified intended backing path 166 as needed to ensure allowable hitch angles γ and/or avoid any other potential obstacles.” Here the “curvature” adjustment and drag and dropping of the path would inherently include modification of the angle of the end position relative to the point of interest as the “end portion” is a part of the path, thus teaching of changing of the curvature along the path would naturally include curvature at/along the end portion)
	Regarding Claim 19, modified Ling et al teaches” The method of claim 1, further comprising sending instructions from the data processing hardware to the user interface causing the user interface to display the path as the path is being adjusted.”( Lavoie et al , column 10, lines 56-64 “According to one implementation shown in FIG. 9, the operator may manipulate the obstructed portion 164 of the intended backing path 152 by dragging the obstructed portion 164 away from the obstacle 160. It is contemplated that the operator may drag any area of the obstructed portion 164 in any direction. While this occurs, the controller 82 may automatically adjust the curvature of the modified intended backing path 166 as needed to ensure allowable hitch angles γ and/or avoid any other potential obstacles.” The dragging teaches the updating of the path overlay as adjusted)
	Regarding Claim 22, modified Ling et al teaches “The method of claim 1, further comprising receiving, at the data processing hardware by way of the user interface prior to the initial movement, an indication that adjustment of the overlayed path is finalized, wherein (Lavoie et al, Column 11, lines 8-14, “Once a backing path has been entered via soft key 168, the controller 82 may extrapolate GPS coordinates for all points along the backing path. The controller 82 may work in conjunction with the GPS device 90 and send instructions to the powertrain system 110, steering system 112, and/or brake system 114 to back the vehicle 10 and the trailer 12 along the inputted backing path.” Here the softkey inputting is a command being sent from the user interface to the drive system that the path/adjustment has been finished and the vehicle may now start backing up (i.e. prior to initial movement))
	Claims 7, 9-11, 20, and 23 are systems version of claims 1, 3-5, 19, and 22. Ling et al teaches a process and memory implement system (i.e. the system of the applicant’s claims) in [0040] “The controller 14 is configured with a microprocessor 124 and/or other analog and/or digital circuitry for processing one or more logic routines stored in a memory 126.” The grounds of rejection for the claims 7, 9-11, 20, and 23 are identical to independent claim 1 and its respective dependencies.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modified Lavoie (Ling et al and Lavoie et al Combination) as applied to claim 1, 7, and further in view of WURC Knowledge of the Field.
	Regarding Claim 6, modified Ling et al teaches the use of both speed and steering angle data, but doesn’t explicitly teach the use of a wheel encoder to determine data associated with the wheel. Instead only teaching generalized sensors [0031] “ Referring still to FIGS. 1 and 2, a positioning system 66, which may include a dead reckoning device 68 or, in addition, or as an alternative, a global positioning system (GPS), may determine a coordinate location of the vehicle 12. For example, the dead reckoning device 68 can establish and track the coordinate location of the vehicle 12 within a localized coordinate system based at least on vehicle speed and/or steering angle δ (FIG. 3). The controller 14 may also be operably coupled with various vehicle sensors 70, such as a speed sensor 72 and a yaw rate sensor 74. Additionally, the controller 14 may communicate with one or more gyroscopes 76 and accelerometers 78 to measure the position, orientation, direction, and/or speed of the vehicle 12.” Here teaches detection of vehicle speed and steering angle (thus inherently teaching a “steering angle sensor”)
	However the use of wheel encoders as speed sensors is Well understood routine and conventional in the field of vehicle control systems/navigation. Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to use a wheel encoder as the “speed sensor” called for in Ling et al. One would be motivated to use a wheel encoder as their function/integration is well understood and commonly used; thus a sensor could easily be bought and easily integrated into the system, reducing the overall cost and complexity of a system compared to a alternative/custom made “speed sensor”.
	Regarding Claim 12, claim 12 is a system version of the claim of the method claimed 6. They share the same dependencies to their respective independent claims, and contain the same internal elements in terms of scope of the claim language. As such the grounds of rejection for claim 12 are identical to claim 6.
Claims  13, 15-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al as applied in further in view of Iwakazi et al, US20050021203, “Driving Assist Apparatus and Method for Vehicle” in further view of Lavoie et al, US 9500497 B2, “System And Method Of Inputting An Intended Backing Path”
	Regarding Claim 13, Ling et al teaches “ A method of autonomously driving a vehicle in a rearward direction towards a point of interest, the method comprising: receiving, at data processing hardware, one or more images from a camera positioned on a back portion of the vehicle and in communication with the data processing hardware;‘( [0028] “In some examples, the imaging system 36 can include the rear imager 40 alone or can be configured such that the hitch assist system 10 utilizes only the rear imager 40 in a vehicle 12 with the multiple exterior imagers 38, 40, 42, 44. In some instances, the various imagers 38, 40, 42, 44 included in the imaging system 36 can be positioned to generally overlap in their respective fields of view, which in the depicted arrangement of FIG. 5 includes fields of view 46, 48, 50, 52 to correspond with the CMHSL imager 38, the rear imager 40, and the side-view imagers 42 and 44, respectively. In this manner, image data 56 from two or more of the imagers 38, 40, 42, 44 can be combined in an image processing routine 58, or in another dedicated image processor within the imaging system 36, into a single image or image patch 54. In an extension of such examples, the image data 56 can be used to derive stereoscopic image data 56 that can be used to reconstruct a three-dimensional scene of the area or areas within overlapped areas of the various fields of view 46, 48, 50, 52, including any objects (e.g., obstacles or the coupler 16) therein.”);” receiving, at the data processing hardware, a driver planned path from a user interface in communication with the data ( [0044] In some examples, the image processing routine 58 can be specifically programmed or otherwise configured to locate the coupler 16 within the image data 56. In some instances, the image processing routine 58 can identify the coupler 16 within the image data 56 based on stored or otherwise known visual characteristics of the coupler 16 or hitches in general. In some instances, a marker in the form of a sticker or the like may be affixed with trailer 18 in a specified position relative to coupler 16 in a manner similar to that which is described in commonly-assigned U.S. Pat. No. 9,102,271, entitled “TRAILER MONITORING SYSTEM AND METHOD,” the entire disclosure of which is incorporated by reference herein. In such examples, the image processing routine 58 may be programmed with identifying characteristics of the marker for location in the image data 56, as well as the positioning of the coupler 16 relative to such a marker so that a location of the coupler 16 can be determined based on the marker location. Additionally or alternatively, the controller 14 may seek confirmation of the determined the coupler 16, via a prompt on the touchscreen 116 and/or the portable device 122. If the coupler 16 determination is not confirmed, further image processing may be provided, or user-adjustment of the position 134 of the coupler 16 may be facilitated, either using the touchscreen 116 or another input to allow the user to move the depicted position 134 of the coupler 16 on the touchscreen 116, which the controller 14 uses to adjust the determination of the position 134 of the coupler 16 with respect to the vehicle 12 based on the above-described use of the image data 56. Alternatively, the user can visually determine the position 134 of the coupler 16 within an image presented on HMI 114 and can provide a touch input in a manner similar to that, which is described in co-pending, commonly-assigned U.S. patent application Ser. No. 15/583,014, filed May 1, 2017, and entitled “SYSTEM TO AUTOMATE HITCHING A TRAILER,” the entire disclosure of which is incorporated by reference herein. The image processing routine 58 can then correlate the location of the touch input with the coordinate system applied to the image. “ Here discloses that the driver selects/inputs the target in the tough display. The path is determined between the vehicle location and the user selected target.);” transmitting, from the data processing hardware to a drive system in communication with the data processing hardware, one or more commands causing the vehicle to autonomously maneuver along the driver planned path;”(“ [0032] To enable autonomous or semi-autonomous control of the vehicle 12, the controller 14 of the hitch assist system 10 may be further configured to communicate with a variety of vehicle systems. According to some examples, the controller 14 of the hitch assist system 10 may control a power assist steering system 80 of the vehicle 12 to operate the steered road wheels 82 of the vehicle 12 while the vehicle 12 moves toward the trailer 18 along a vehicle backup path 20.”)” determining, at the data processing hardware, a current vehicle position; determining, at the data processing hardware, an estimated subsequent vehicle position based on the driver planned path”( [0032] “To enable autonomous or semi-autonomous control of the vehicle 12, the controller 14 of the hitch assist system 10 may be further configured to communicate with a variety of vehicle systems. According to some examples, the controller 14 of the hitch assist system 10 may control a power assist steering system 80 of the vehicle 12 to operate the steered road wheels 82 of the vehicle 12 while the vehicle 12 moves toward the trailer 18 along a vehicle backup path 20.” Here is given that the vehicle is guided along the vehicle backup path, including steering control. From later “[0049]” As illustrated in FIG. 3, the initial positioning of the trailer 18 relative to the vehicle 12 may be such that forward movement of vehicle 12 is needed for the desired vehicle path 20, such as when the trailer 18 is laterally offset to the side of vehicle 12. In this manner, the path 20 may include various segments 136 of forward driving and/or rearward driving of the vehicle 12 separated by inflection points 138 at which the vehicle 12 transitions between forward and rearward movement. In some examples, the path derivation routine 128 can be configured to include a straight backing segment 136 for a defined distance before reaching the point at which the hitch ball 26 is aligned with the position 134 of the coupler 16. The remaining segments 136 can be determined to achieve the lateral and forward/backward movement within the smallest area possible and/or with the lowest number of overall segments 136 or inflection points 138. In the illustrated example of FIG. 3, the path 20 can include two segments 136 that collectively traverse the lateral movement of the vehicle 12, while providing a segment 136 of straight, rearward backing to bring the hitch ball 26 into alignment with the coupler 16, one of which includes forward driving with a maximum steering angle δ.sub.max in the rightward-turning direction and the other including forward driving with a maximum steering angle δ.sub.max in the leftward-turning direction. Subsequently, a single inflection point 138 is included in which the vehicle 12 transitions from forward driving to rearward driving followed by the previously-mentioned straight rearward backing segment 136. It is noted that variations in the depicted path 20 may be used, including a variation with a single forward-driving segment 136 at a rightward steering angle δ less than the maximum steering angle δ.sub.max, followed by an inflection point 138 and a rearward driving segment 136 at a maximum leftward steering angle δ.sub.max with a shorter straight backing segment 136, with still further paths 20 being possible.” Here gives control along the path based on current position and future points (subsequent position)/moving from current to achieve the subsequent position)
	While Ling et al provides teachings for setting of a back up path to a point of interest and the use of a rear camera and adjustment of the path, and that adjustment being reflected in an overlay on a user interface and adjustment can occur with moving towards the point of interest; it fails to teach the determination of a path error and a path adjustment based on the error between an actual current position of the vehicle and the estimated position along the goal path.
	Iwakazi teaches a vehicle backing system which does teach this error determination and path adjustment. Iwakazi teaches the following of claim 13 “determining, at the data processing hardware, an estimated vehicle position based on the driver planned path; determining, at the data processing hardware, a current vehicle position;”( Iwakazi [0055]” The present position can also be determined on the basis of a change in the running distance based on output signals of the tire wheel speed sensors 41 and the acceleration sensor 42, and a change in the steering angle based on an output signal of the steering angle sensor 23.”);“ determining, at the data processing hardware, an error based on the estimated 15vehicle position and the current vehicle position;”( Iwakazi [0058] After the steering angle control, it is determined whether the present position has deviated from the target path. If there is a great deviation, it is determined that path correction is needed (step S18)..);“ determining, at the data processing hardware, one or more path adjustment commands causing the vehicle to autonomously maneuver from the current vehicle position to the estimated vehicle position eliminating the (Iwakazi [0059] The deviation from the target path can be determined, for example, by accumulating the deviation of the present position from the target position or the deviation of the actual amount of steer from the target amount of steer with respect to the distance of run. If path correction is needed, the process proceeds to step S6, in which a path is set again);“
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Ling et al to include the backing path error determination and correction/adjustment as described by Iwakazi et al. One would be motivated to make this addition to Ling in order to improve the backward tracking/accuracy of the vehicle; increasing user satisfaction and resulting in more accurate backward paths.
	Ling et al and Iwakazi however fail to still explicitly teach the path adjustment prior to intial movement towards the point of interest.
	Lavoie et al teaches a vehicle backing system which includes the setting of a user intended path (Lavoie et al abstract “A path input system is provided. The path input system includes at least one imaging device for generating image data. A GPS device is included for generating satellite image data. A controller generates an aerial view of a vehicle and a trailer based on the image data and the satellite data. A display is included for displaying the aerial view and registering a touch event thereon that inputs an intended path for the vehicle and the trailer.”) and the updating/changing of the path overlay prior to initial the movement of the vehicle towards the object of interest (Lavoie et al, Column 10, lines 56-64, “According to one implementation shown in FIG. 9, the operator may manipulate the obstructed portion 164 of the intended backing path 152 by dragging the obstructed portion 164 away from the obstacle 160. It is contemplated that the operator may drag any area of the obstructed portion 164 in any direction. While this occurs, the controller 82 may automatically adjust the curvature of the modified intended backing path 166 as needed to ensure allowable hitch angles γ and/or avoid any other potential obstacles.”)
	It would have been obvious to one of ordinary skill in the art to implement the trace and dragging of the intended path on a user display as taught by Lavoie et al, as part of the path creation/selection of Ling et al. The KSR rational being “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way”. (I) Ling et al teaches the base device of a automatic reversing system towards a trailer/point of interest. (II) Lavoie et al teaches a similar device of an automatic reversing system towards point, however it isn’t identical in that it is for a vehicle with attach trailer. (III) Lavoie et al contains the improvement of an intuitive/user friendly way of designating the backing path for the vehicle using an overlay of the path over the terrain. Implementing this trace and dragging to set the backing route wouldn’t change the underlying functions in that it serves the same function in the modification of Ling as it doesn’t in Lavoie et al (i.e. setting/modifying of a backing path), (IV) Ling et al already teaches the necessary physical devices (a user touch screen is taught in [0036] and [0037]) thus the modification would require only coding/software changes thus it would be well within the ability of one of ordinary skill in the art. The resulting modified Ling et al would teach all aspects of claim 13.
	Regarding Claim 15, Ling et al teaches  ” The method of claim 13, wherein the command includes instructions to adjust a length of the overlayed path ”(Lavoie et al , column 10, lines 56-64 “According to one implementation shown in FIG. 9, the operator may manipulate the obstructed portion 164 of the intended backing path 152 by dragging the obstructed portion 164 away from the obstacle 160. It is contemplated that the operator may drag any area of the obstructed portion 164 in any direction. While this occurs, the controller 82 may automatically adjust the curvature of the modified intended backing path 166 as needed to ensure allowable hitch angles γ and/or avoid any other potential obstacles.” Here the drag and drop/curvature changing inherently changes the length of the intended path)
	Regarding Claim 16, modified Ling et al teaches  ” The method of claim 13, wherein the command includes instructions to adjust a curvature angle of the overlayed path .”( Lavoie et al , column 10, lines 56-64 “According to one implementation shown in FIG. 9, the operator may manipulate the obstructed portion 164 of the intended backing path 152 by dragging the obstructed portion 164 away from the obstacle 160. It is contemplated that the operator may drag any area of the obstructed portion 164 in any direction. While this occurs, the controller 82 may automatically adjust the curvature of the modified intended backing path 166 as needed to ensure allowable hitch angles γ and/or avoid any other potential obstacles.” Here teaches curvature changing)
	Regarding Claim 17 , modified Ling et al teaches   ” The method of claim 13,  prior to initial movement of the vehicle, wherein the command includes instructions to adjust an angle of an end portion of the path relative to the point of interest,”( Lavoie et al , column 10, lines 56-64 “According to one implementation shown in FIG. 9, the operator may manipulate the obstructed portion 164 of the intended backing path 152 by dragging the obstructed portion 164 away from the obstacle 160. It is contemplated that the operator may drag any area of the obstructed portion 164 in any direction. While this occurs, the controller 82 may automatically adjust the curvature of the modified intended backing path 166 as needed to ensure allowable hitch angles γ and/or avoid any other potential obstacles.” Here the “curvature” adjustment and drag and dropping of the path would inherently include modification of the angle of the end position relative to the point of interest as the “end portion” is a part of the path, thus teaching of changing of the curvature along the path would naturally include curvature at/along the end portion)
	Regarding Claim 21, modified Ling et al teaches” The method of claim 13, further comprising sending instructions from the data processing hardware to the user interface causing the user interface to display the path as the path is being adjusted.”( Lavoie et al , column 10, lines 56-64 “According to one implementation shown in FIG. 9, the operator may manipulate the obstructed portion 164 of the intended backing path 152 by dragging the obstructed portion 164 away from the obstacle 160. It is contemplated that the operator may drag any area of the obstructed portion 164 in any direction. While this occurs, the controller 82 may automatically adjust the curvature of the modified intended backing path 166 as needed to ensure allowable hitch angles γ and/or avoid any other potential obstacles.” The dragging teaches the updating of the path overlay as adjusted)
	Regarding Claim 24, modified Ling et al teaches “The method of claim 13, further comprising receiving, at the data processing hardware by way of the user interface prior to the initial movement, an indication that adjustment of the overlayed path is finalized, wherein transmitting the one or more commands are transmitted from the data processing hardware to the drive system is performed in response to the data processing hardware receiving the (Lavoie et al, Column 11, lines 8-14, “Once a backing path has been entered via soft key 168, the controller 82 may extrapolate GPS coordinates for all points along the backing path. The controller 82 may work in conjunction with the GPS device 90 and send instructions to the powertrain system 110, steering system 112, and/or brake system 114 to back the vehicle 10 and the trailer 12 along the inputted backing path.” Here the softkey inputting is a command being sent from the user interface to the drive system that the path/adjustment has been finished and the vehicle may now start backing up (i.e. prior to initial movement))
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Lavoie (Ling et al, Iwakazi, and Lavoie et al Combination) as applied to claim 13 above, and further in view of WURC Knowledge of the Field.
	Regarding Claim 18, modified Ling et al doesn’t explicitly mention a wheel encoder, instead only mentioning a “speed sensor” in [0031] “Referring still to FIGS. 1 and 2, a positioning system 66, which may include a dead reckoning device 68 or, in addition, or as an alternative, a global positioning system (GPS), may determine a coordinate location of the vehicle 12. For example, the dead reckoning device 68 can establish and track the coordinate location of the vehicle 12 within a localized coordinate system based at least on vehicle speed and/or steering angle δ (FIG. 3). The controller 14 may also be operably coupled with various vehicle sensors 70, such as a speed sensor 72 and a yaw rate sensor 74. Additionally, the controller 14 may communicate with one or more gyroscopes 76 and accelerometers 78 to measure the position, orientation, direction, and/or speed of the vehicle 12.”
.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9533683 B2; US 20210197798 A1; US 20200097021 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661